Citation Nr: 0423045	
Decision Date: 08/20/04    Archive Date: 08/24/04	

DOCKET NO.  99-11 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an evaluation greater than 10 percent for 
Bell's palsy prior to October 6, 2003. 

2.  Entitlement to an evaluation greater than 20 percent for 
Bell's palsy from October 6, 2003.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from August 1952 to July 1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  

The Board remanded the appeal in October 2001.  A November 
2002 RO decision granted service connection for hearing loss, 
degenerative disc disease of the cervical spine, degenerative 
disc disease of the lumbar spine, and residuals of a right 
leg injury.  Therefore, these issues are no longer in 
appellate status.

A January 2004 RO decision granted a 20 percent evaluation 
for Bell's palsy, effective October 6, 2003, and denied an 
evaluation greater than 10 percent for left excessive 
tearing.  A March 2004 communication from the veteran 
indicates that he disagreed with the January 2004 RO 
decision.  In an April 2004 statement the veteran indicates 
that his disagreement was with the effective date assigned 
for the 20 percent evaluation for Bell's palsy.  A May 2004 
statement of the case addresses the issue of effective date 
for the 20 percent evaluation assigned.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.




REMAND

The Board's October 2001 remand directed that the veteran was 
to be afforded a VA neurology examination for the purpose of 
identifying all symptoms related to the veteran's service-
connected Bell's palsy.  The remand directed that the degree 
of paralysis of the applicable cranial nerve was to be 
indicated, including whether the paralysis was incomplete, 
moderate; incomplete, severe; or complete.

The reports of June 2002, January 2003, and October 2003 VA 
neurology examinations indicate that there was dysfunction 
involving cranial nerves V, VI, VII, and possibly VIII, but 
does not indicate if the dysfunction of these cranial nerves 
was related to the veteran's Bell's palsy.  Neither do these 
examination reports indicate whether the paralysis is 
incomplete, moderate; incomplete, severe; or complete.

In light of the above, the appeal is REMANDED to the RO for 
the following:

1.  The veteran should be afforded a VA 
neurology examination to determine the 
nature and extent of his service-
connected Bell's palsy.  All necessary 
tests and studies should be accomplished 
and all clinical manifestations reported 
in detail.  The claims file must be made 
available to the physician for review and 
the examination report should reflect 
that such review was accomplished.  All 
symptoms that are related to the 
veteran's service-connected Bell's palsy 
should be identified.  The examiner 
should indicate what cranial nerves that 
exhibit dysfunction are related to the 
veteran's service-connected Bell's palsy, 
and should indicate the degree of 
paralysis of the applicable cranial 
nerve, indicating whether the paralysis 
is incomplete, moderate; incomplete, 
severe; or complete.  A complete 
rationale should be given for all 
opinions and conclusions expressed.

2.  It should be ensured that the report 
of the requested examination is in full 
compliance with the above instructions.  
If the report is not in compliance with 
the instructions it should be returned to 
the examiner for correction.

3.  Upon completion of the above, the 
appeal should be readjudicated.  The 
appeal should be readjudicated as a 
"staged rating" case under the guidance 
set forth in Fenderson v. West, 12 Vet. 
App. 119 (1999).

4.  Then, both the veteran and his 
representative should be provided with a 
supplemental statement of the case and 
afforded the appropriate period of time 
to respond thereto.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion, either 
legal or factual, as to the ultimate outcome warranted.  No 
action is required of the veteran until he is otherwise 
notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



_________________________________________________
	JOAQUIN AGUAYO-PERELES
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


